Citation Nr: 0407306	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  94-09 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from October 1963 to March 
1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1993 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
denied an increased evaluation for the veteran's 
undifferentiated-type schizophrenia.  In November 1993, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In July 1996, the 
Board denied an increased evaluation for the veteran's 
undifferentiated-type schizophrenia.  The veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  

In January 1998, the Court granted the parties' Joint Motion 
for Remand; vacated the Board's July 1996 decision; and 
remanded the veteran's claim to the Board for additional 
action.  In September 1998, the Board remanded the veteran's 
claim to the RO for additional action.  In July 2000, the 
Board again remanded the veteran's claim to the RO for 
additional action.  

In March 2003, the Board denied an increased evaluation for 
the veteran's undifferentiated-type schizophrenia and 
remanded his claim for a total rating for compensation 
purposes based on individual unemployability to the RO for 
additional action.  In July 2003, the Board remanded the 
veteran's claim to the RO for additional action.  In August 
2003, the RO denied a total rating for compensation purposes 
based on individual unemployability.  In October 2003, the 
accredited representative submitted a notice of disagreement 
with the August 2003 rating decision.  The veteran has been 
represented throughout this appeal by the American Legion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

The report of a May 2003 VA examination for compensation 
purposes conveys that the veteran "would likely be unable to 
work a full-time job because of the stress and energy demands 
it would present."  The VA examination report may be 
reasonably construed as a claim for an increased evaluation 
for the veteran's undifferentiated-type schizophrenia.  38 
C.F.R. § 3.157(b)(1) (2003).  It appears that the RO has not 
had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2002).  The Court has noted 
that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


REMAND

In October 2003, the accredited representative submitted a 
timely notice of disagreement with the RO's August 2003 
denial of a total rating for compensation purposes based on 
individual unemployability.  The RO has not subsequently 
issued either a statement of the case (SOC) or a supplement 
statement of the case (SSOC) to the veteran which addresses 
that issue.  The Court has directed that where a veteran has 
submitted a timely notice of disagreement with an adverse 
decision and the RO has not subsequently issued a SOC 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999).  Accordingly, this case is REMANDED 
for the following action:  

The RO should issue a SOC to the veteran 
and his accredited representative which 
addresses the issue of the veteran's 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The RO should ensure 
that the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003) have been met.  The 
veteran and his accredited representative 
should be given the opportunity to 
respond to the SOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of  1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


